Citation Nr: 1242882	
Decision Date: 12/14/12    Archive Date: 12/20/12

DOCKET NO.  07-14 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to service connection for a disability manifested by myalgia, stiffness, swelling and pain in all joints, to include as secondary to the service-connected rheumatic heart disease.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel





INTRODUCTION

The Veteran served on active duty from November 1944 to July 1945. 

This case comes before the Board of Veterans' Appeals  (Board) on appeal from a June 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland Ohio.  By that rating action, the RO denied service connection for myalgia (claimed as pain, stiffness and swelling in all joints).  The Veteran appealed this rating action to the Board.  Jurisdiction of the appeal currently resides with the Des Moines, Iowa RO. 

This case was most recently before the Board in August 2012.  At that time, the Board remanded the issue on appeal for case for further procedural development by the originating agency.  The case has been returned to the Board for further appellate action.

Following the RO's issuance of an October 2012 Supplemental Statement of the Case, VA treatment reports were uploaded to the Veteran's Virtual VA electronic folder (e-Folder).  While the Veteran has not waived initial RO consideration of these reports, the Board finds that referral of this evidence to the originating agency is not required because they are not pertinent to the appeal as they contain findings referable to unrelated disabilities.  See 38 C.F.R. §§ 19.31, 20.1304 (2012).  Thus, a remand to have the RO initially consider this evidence is not necessary in this instance.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The competent and probative medical evidence of record reflects that the Veteran's disability manifested by myalgia, pain, swelling and stiffness of the joints, did not have its onset during military service or within the initial post-service year and is not otherwise etiologically related thereto or to the service-connected rheumatic heart disease. 

2.  The competent and probative medical evidence of record does not show that the Veteran had arthritis of any joint, specifically the dorsalumbar spine confirmed by x-ray within a year of service discharge in July 1945. 

3. The Veteran's assertion that his current disability manifested by myalgia, pain, swelling and stiffness of the joints was caused by an incident of military service or to a service-connected disability is not competent evidence. 


CONCLUSION OF LAW

The criteria to establish service connection for a disability manifested by myalgia, pain, swelling, and stiffness of the joints, to include as secondary to the service-connected rheumatic heart disease, are not met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102 , 3.159, 3.303, 3.307, 3.309, 3.310 (2012). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Introductory Matters

In this decision, the Board will discuss the relevant law which it is required to apply.  This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the United States Court of Appeals for the Federal Circuit  (Federal Circuit)(as noted by citations to "Fed. Cir.") and the United States Court of Appeals for Veterans Claims (Court) (as noted by citations to "Vet. App."). 

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  38 U.S.C.A. § 7104(d) (West 2002); see also 38 C.F.R. § 19.7 (2012) (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction. The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts). 

II. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102 , 3.156(a), 3.159, 3.326(a) (2012). 

Proper VCAA notice must inform the claimant of any information and evidence not of record that is necessary to substantiate the claim.  The claimant should be informed as to what portion of the information and evidence VA will seek to provide, and what portion of such the claimant is expected to provide. 

Proper notification must also invite the claimant to provide any evidence in his possession that pertains to the claim in accordance with 38 C.F.R. § 3.159(b)(1). See also Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120- 21 (2004).  In Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006), the United States Court of Appeals for the Federal Circuit  (Federal Circuit) held that a comprehensive VCAA letter, as opposed to a patchwork of other post-decisional documents (e.g., statements or supplemental statements of the case), was required. 

The Federal Circuit further held that such a letter should be sent prior to the appealed rating decision or, if sent after the rating decision, before a readjudication of the appeal.  Id.   

By an April 2005 pre-adjudication letter, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate the claim for service connection for a disability manifested by myalgia, stiffness, swelling, and pain in all joints, to include as secondary to the service-connected rheumatic heart disease on a direct service connection incurrence basis.  The RO also specified what information and evidence must be submitted by him, what information and evidence will be obtained by VA, and the need for him to advise VA of or submit any further evidence that pertains to the claim. 

The notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO). Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  VA, however, may proceed with adjudication of a claim if errors in the timing or content of the VCAA notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); see also Pelegrini, 18 Vet. App. at 121; Sanders v. Nicholson, 487 F.3d 892 (Fed. Cir. 2007); Simmons v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007). 

Here, preliminary notice as to the service connection claim on a direct incurrence basis was provided by the April 2005 letter.  However, the RO did not provide the Veteran with notice in accordance with the law as to the secondary service connection aspect of his claim until September 2012.  (See September 2012 letter to the Veteran).  However, the Veteran was not prejudiced from this timing error because the RO readjudicated this claim in an October 2012 Supplemental Statement of the Case.  Thus, the Board finds that the essential fairness of the adjudication process was not affected by the VCAA timing error. 

In addition, during the pendency of this appeal, the Court issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim (those five elements include: Veteran status, existence of a disability, connection between the Veteran's service and that disability, degree of disability, and effective date pertaining to the disability).  In this case, via September 2010 and September 2012 letters, VA informed the Veteran of the Dingess elements. 

The RO has taken appropriate action to comply with the duty to assist the Veteran with the development of the claim analyzed in the decision below.  Service treatment records (STRs), as well as private and VA examination medical records, and statements of the Veteran and his representative, as well as medical treatise evidence have been associated with the claims files.  In addition, in October 2004, July 2006, December 2009, and October 2010 VA examined the Veteran to determine the current etiology of his disability manifested by myalgia and pain, stiffness, and swelling of the joints.  Copies of these VA examination reports are contained in the claims files.  The October 2010 VA physician provided an addendum opinion in March 2011, pursuant to the Board's January 2011 remand directives.  (See January 2011 Board remand).  Copies of the above-cited VA examination reports are contained in the claims files.  The Board finds these examination reports, specifically the October 2010 and March 2011 VA examinations and opinions, to be adequate and probative for VA purposes because the examiner relied on sufficient facts and data, provided a rationale for her opinions, and there is no reason to believe that she did not reliably apply reliable scientific principles to the facts and data.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

In addition, and as noted in the Introduction, the Board recently remanded this appeal in August 2012 in order to provide the Veteran with VCAA notice on the secondary service connection component of his claim.  As noted in the preceding paragraphs, the RO provided the Veteran with this notice in a September 2012 letter.  Thus, given the foregoing, the Board finds that the RO has substantially complied with the Board's September 2012 remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  The Board finds that there is no further assistance that would be reasonably likely to substantiate the service connection and increased evaluation claims on appeal. 

III. Laws and Regulations

The Veteran's seeks service connection for a disability manifested by myalgia, stiffness, swelling, and pain in all joints, to include as secondary to the service-connected rheumatic heart disease.  

Service connection may be granted for disability or injury incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2012).  Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service. 38 C.F.R. § 3.303(d) (2012). 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Demonstration of continuity of symptomatology is an alternative method of establishing service connection under 38 C.F.R. § 3.303(b).  See Savage v. Brown, 10 Vet. App. 488, 495-97 (1997); also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in- service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b). 


Certain enumerated disorders, such as arthritis, may be established based on a legal presumption by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.307 and 3.309(a) (2012). 

However, the law also provides that no presumptions may be invoked on the basis of advancement of the disease when first definitely diagnosed for the purpose of showing its existence to a degree of 10 percent within the applicable period.  This will not be interpreted as requiring that the disease be diagnosed in the presumptive period, but only that there be then shown by acceptable medical or lay evidence characteristic manifestations of the disease to the required degree, followed without unreasonable time lapse by definite diagnosis.  Symptomatology shown in the prescribed period may have no particular significance when first observed, but in the light of subsequent developments it may gain considerable significance.  Cases in which a chronic condition is shown to exist within a short time following the applicable presumptive period, but without evidence of manifestations within the period, should be developed to determine whether there was symptomatology which in retrospect may be identified and evaluated as manifestation of the chronic disease to the required 10-percent degree.  38 C.F.R. § 3.307(c). 

Service connection is also provided for a disability, which is proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  The Court has held that service connection can be granted under 38 C.F.R. § 3.310, for a disability that is aggravated by a service- connected disability and that compensation can be paid for any additional impairment resulting from the service- connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995).  VA has amended 38 C.F.R. § 3.310 to explicitly incorporate the holding in Allen.  38 C.F.R. 3.310 (2012).  The amended 38 C.F.R. § 3.310 limits service connection on the basis of aggravation to those situations in which medical evidence created prior to the alleged aggravation establishes a baseline for the disability prior to aggravation. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

IV. Merits Analysis

The Veteran's claim for service connection for a disability manifested by myalgia, pain, stiffness, and swelling of the joints is based on an assertion that this disability is etiologically related to military service and, in the alternative, that it is secondary to his service-connected rheumatic heart disease.  (See VA Form 21-418, Statement in Support of Claim, wherein the Veteran initially claimed VA compensation benefits for a disability manifested by myalgias, pain, stiffness, and swelling of the joints, dated and signed by the Veteran in October 2004). 

The Veteran's service treatment records show that upon enlistment into military service in November 1944, his cardiovascular system was evaluated as "normal."  X-ray interpretations of the chest were "normal."  In early December 1944, the Veteran received treatment for acute pharyngitis.  He was prescribed penicillin.  In late December 1944, the Veteran noted diffuse joint pains, notably in the upper spine and just below the shoulders, as well as the elbows, wrists, knees, and ankles.  The Veteran reported that he had had a "weak back" after since he had tried to lift a motor vehicle eight (8) years previously.  Upon physical evaluation of the Veteran, none of his joints were noted to have been swollen.  A diagnosis of "DIAGNOSIS UNDETERMINED (Rheumatic Fever)" was entered.  

Physical examinations of the Veteran performed throughout January and February 1945 were noted to have been essentially negative.  Electrocardiograms of the Veteran's heart, performed in January and February 1945, were "negative."  In March 1945, the Veteran was admitted to the United States Naval Hospital in Corona, California with complaints of pain in the back and right wrist.  At that time, it was noted that he had been admitted to the sick list in late December 1944 because of migratory joint pains that had begun three (3) weeks after the onset of acute pharyngitis.  A physical evaluation of the Veteran in March 1945 revealed tenderness over the second to fifth dorsal vertebrae, and tenderness but no swelling of the right wrist.  It was noted that that there was evidence of cardiac valvular damage at that time as indicated by a systolic murmur audible at the mitral area and transmitted to the aortic area.  The Veteran was discharged from the hospital in July 1945 with a diagnosis of rheumatic fever, and was subsequently discharged from military service.  

At the outset, the Board notes that service connection for arthritis of the joints, specifically the lumbar spine, is not warranted because there is indication of arthritis objectively confirmed by x-ray within the first post-service year, meaning by July 1945, to warrant service connection for arthritis (degenerative joint disease) on a presumptive basis.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307 3.309(a).  A February 1946 VA examination report reflects that a VA radiologist entered a diagnosis of arthritis; however, this diagnosis was not supported by objective evidence of this disease on x-ray.  X-ray interpretations of the Veteran's dorsal-lumbar spine, dated in February 1946, revealed "no definite evidence of osseous or joint pathology."  As noted above, arthritis must be objectively confirmed by X-ray.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  Thus, in the absence of any objectively confirmed x-ray evidence of arthritis of the dorsalumbar spine, or any other joint, within a year of service discharge in July 1945, service connection for arthritis on a presumptive basis is not warranted.  Id.  

The post-service medical evidence of record reflects that since VA received the Veteran's initial claim for VA compensation for a disability manifested by myalgias, pain, stiffness, and swelling in October 2004, it has been variously diagnosed, in part, as degenerative changes of the knees, hips and back, osteoarthritis of the hands and osteopenia.  (See July 2006 heart examination report; March 2007 VA treatment report, respectively).  See , too, McLain v. Nicholson, 21 Vet. App. 319, 321 (2007).  Thus, the crux of the Veteran's claim hinges on whether there is evidence establishing a link between the above-cited disability and his period of military service or to his service-connected rheumatic heart disease.  

The Board finds that the preponderance of the competent and probative evidence of record is against the claim for service connection for a disability manifested by myalgia, pain, stiffness, and swelling of the joints because the medical evidence is against a nexus of any of the above-cited disorder to military service or to the service-connected rheumatic heart disease.  As to the medical evidence in this case, there are private and VA opinions that are in support of and against the claim, respectively.  

Evidence in support of the claim includes a December 1946 report, prepared by Dr. E. H. DeS.  Dr. DeS. reported that the Veteran's rheumatic fever residuals included transient elbow, wrist, knee, and ankle swelling, as evidenced by redness, tenderness, swelling, and severe pains when he walked.  Dr. DeS. concluded, "This condition was contracted while in service."  Dr DeS. did not provide any reasoning for this blanket conclusion.   Thus, the Board finds his opinion to be of minimal probative value.  See Nieves-Rodriguez, supra. 

Other evidence that is support of the claim includes a VA hospitalization report, dated from November to December 1946, reflecting that the Veteran was admitted to that facility for sharp sacroiliac pains.  A general physical examination shortly after the Veteran's admission yielded an impression of possible chronic rheumatic fever.  A special orthopedic examination during examination showed that the Veteran had moderate dorsal kyphosis and dorsal scoliosis.  At discharge in December 1946, the diagnoses included, but were not limited to, chronic myositis and a history of rheumatic fever.  Also supportive of the Veteran's claim are a VA application for VA hospitalization, received by the RO in March 1949; March 1950 VA examination report; VA hospital report, dated March to April 1954; and March 1983 report, prepared by W. R. B., M. D..  These reports show that the Veteran had complained of diffuse joint aches and pains (e.g., shoulders, ankles, elbows, and back) and that he was diagnosed as having residuals of rheumatic fever and minimal residuals of rheumatic heart disease with mitral insufficiency, Class I in 1949 and March 1950, respectively.  (See VA Form 10-P-10, Application for Hospitalization Treatment or Domiciliary Care, received by the RO in March 1949, and March 1950 VA examination report).

The Board notes that the above-cited private and VA treatment records mention the Veteran's complaints of diffuse joint pain and aches and that diagnoses of rheumatic fever and residuals of rheumatic heart disease were entered.  Id.  However, these records are negative for an actual nexus opinion linking the Veteran's generalized complaints of joint pain to his period of military service or to rheumatic heart disease.  A vague suggestion of such an association does not rise to the level of competent or probative evidence.  In this regard the Veteran's application for VA hospitalization, received by VA in March 1949, and March 1950 VA examination report, are speculative, general, or inconclusive in nature cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993); see also Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).

The Veteran also submitted treatise evidence in support of his claim.  This evidence  discussed the signs and symptoms of rheumatic heart disease, such as "swelling, tenderness and arthritis-like pain in several larger joints (polyarthritis)."  (See excerpts from HeartCenterOnline, received by the RO in early November 2005).  Generally, evidence in the nature of medical treatise evidence that simply provides speculative or generic statements that are not case specific or related to the facts of a veteran's specific claim is insufficient to establish service connection by means of such evidence.  See Wallin v. West, 11 Vet. App. 509, 514 (1998).  Rather, such evidence must discuss generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least plausible causality based on objective facts.  Sachs v. West, 11 Vet. App. 314, 317 (1998).  Here, and as will be discussed in more detail below, a VA examiner opined in March 2011 that the Veteran's myalgias are all unrelated to his time in the service and that utilizing current medical criteria (i.e., Jones criteria) the Veteran most likely had an acute viral illness with joint myalgia in service, as opposed to acute rheumatic fever.  (See March 2011 VA opinion).  Based on this, the Board does not find that the medical treatise information submitted by the Veteran as a sufficient basis to award service connection for a disability manifested by myalgias, pain, stiffness, and swelling on a direct or secondary basis. 

In contrast to the above-cited private and VA medical evidence that is supportive of the claim are private and VA treatment reports reflecting that the Veteran's joint pains, primarily his back pain, are related to a post-service motor vehicle accident, age, and non-service-connected disabilities (e.g., peripheral neuropathy).   (See reports, prepared by G. W. H., M. D. (June 2003) Slaymayer Chiropractic (April 2004) and G. W. H., M. D. (August 2004)).  In June 2003, G. W. H., M. D. entered an assessment of low back strain status-post motor vehicle accident.  In addition, April and August 2004 VA treatment reports contain a provisional diagnosis of inflammatory arthritis of the left knee secondary to ulcerative colitis and left knee pain secondary to a fall on that knee.  (See April and August 2004 VA treatment reports, respectively).  An April 2006 VA treatment report reflects that the Veteran's back pain increased after he was involved in a May 2004 motor vehicle accident and a fall in September 2004.  (See April 2006 VA treatment report).  An August 2006 report, prepared by G. W. H., M. D., contains a notation that the Veteran had seen a "Dr. E." for his chronic back pain, which dated back to his motor vehicle accident.  A November 2006 VA treatment report reflects that the Veteran reported having fallen six (6) times since his 2004 motor vehicle accident.  VA treatment reports, dated in March and August 2008, contain assessments of osteoarthritis related chronic back pain and chronic back pain due to compression fractures/osteoarthritis, respectively.  (See March and August 2008 VA treatment reports).

Other evidence against the claim includes unequivocal VA opinions, dated in October 2004, July 2006, December 2009, October 2010, and March 2011.  Each opinion was provided after a review of the claims files, a recitation of the Veteran's in-service history of rheumatic fever that is consistent with that previously reported herein, and a physical evaluation.  An October 2004 VA examiner opined, after a requested arrhythmia examination of the Veteran, that his degenerative changes of the back, hips, and knees were less likely a complication of his rheumatic fever and more likely as not the result of a complication of his heavy post-service employment as a machinist and a body mass index (BMI) that exceeded 29.  The October 2004 VA examiner explained that a number of studies had shown that a having a BMI that exceeded 29 increased the chances of degenerative changes of the back, hips and knees.  (See October 2004 VA heart examination report).  

A July 2006 VA physician's assistant (PA) concluded that the Veteran had degenerative changes of the knees, hips and back that was secondary to osteopenia and obesity.  The VA PA also found the Veteran's osteoarthritis of the hands and complaints of myalgias of the legs to be more consistent with the Veteran's age (79 at the time of examination) and non-service-connected peripheral arterial disease, respectively, and less likely a complication of rheumatic fever.  (See July 2006 VA heart examination report).  

At the close of a December 2009 VA heart examination, the examining physician stated that there was no evidence presented [in the claims files] or upon physical evaluation that would corroborate the Veteran's viewpoint that all of his joint and back problems, as well as his generally poor health, were related to his history of rheumatic fever.  (See December 2009 VA heart examination).

In October 2010 and March 2011, a VA physician provided opinions that addressed both the direct and secondary service connection components of the Veteran's claim.  The VA examiner opined that the Veteran's osteoarthritis was an age-related phenomenon or was the result of joint injuries, and not the result of a remote history of acute rheumatic fever in 1944.  She further concluded that "It is not likely (0% percent probability) that the veteran's myalgia/arthritis of multiple joints has been aggravated by the service connected Rheumatic fever."  The VA physician based her opinions on an extensive review of the Veteran's service and post-service medical history, which included reports of an incident of left knee pain after a slip and fall accident in 1994 and complaints of knee and back pain after an early December 1995 motor vehicle accident.  

The October 2012 VA physician stated that a review of the Veteran's medical records, notably his service treatment records, led to a questioning of the validity of the [initial] diagnosis of rheumatic fever in 1944 as it was not supported by objective joint findings, treatment with penicillin, minimally elevated sedimentation rates, and no evidence of a rash.  The VA examiner determined that during service, the Veteran most likely had a viral illness with joint myalgias that was short-lived and resolved.  The VA physician stated that even if the Veteran was correctly diagnosed with acute rheumatic fever in 1944, that it was not medically plausible that it would not have caused the Veteran's myalgias and muscle weakness 60 years later.  The VA examiner further explained that the Veteran had sustained specific injuries to his back and neck (i.e., the 2005 motor vehicle accident) and that there were several causes of his myalgias: monoclonal gammopathy of undetermined significance (MGUS); peripheral neuropathy, and medications, all of which were unrelated to his period of military service.  (See October 2010 VA examination report and March 2011 VA addendum opinion).  

The Board affords greater weight to the above-cited unfavorable opinions, primarily the October 2004, October 2010 and March 2011 opinions than to the opinions that are supportive of the claims.  Contrary to the above-referenced blanket and inconclusive VA and private opinions that are supportive of the claim, the VA opinions of record, primarily those provided in October 2004, October 2010 and March 2011, are all unequivocal, well-reasoned opinions and are consistent with the service and post-service evidence of record.  The October 2004, October 2010 and March 2011 VA opinions are clearly based upon a comprehensive and factually accurate review of the record evidence from all sources and are therefore more probative than the VA and private treatment reports that are supportive of the claim. Nieves-Rodriguez v. Peake, supra; see also Gardin v. Shinseki, 613 F.3d 1374 (Fed. Cir. July 2010) (affirming the holding in Nieves-Rodriguez, Id.  ) The Veteran has not provided any competent medical evidence to rebut the aforementioned October 2010 and March 2011 VA opinions against the claim or otherwise diminish their probative weight. See Wray v. Brown, 7 Vet. App. 488, 492-93   (1995). 

The Federal Circuit has recognized the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence." Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  "It is not error for the BVA to favor the opinion of one competent medical expert over that of another when the Board gives an adequate statement of reason or bases.  It is the responsibility of the [Board] ... to assess the credibility and weight to be given to evidence."  Owens v. Brown, 7 Vet. App. 429, 433 (1995).  For the above-cited reasons, the Board finds the VA physician's October 2010 and March 2011 opinions to be more consistent with the evidence of record than the VA and private opinions that are in support of the claim. 

The Board acknowledges the Veteran's assertions that he developed his current disability in-service and that is a result of his service-connected rheumatic fever. Certainly, the Veteran can attest to factual matters of which he had first-hand knowledge, such as subjective complaints of pain, and his statements of joint pains following service discharge in July 1945is entitled to some probative weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, even when a veteran is asserting continuity of symptomatology after service, he or she is not necessarily competent to attribute a current disability to that symptomatology. Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).  In this instance, the Veteran as a lay person has not been shown to be capable of making medical conclusions, especially as to complex medical diagnoses such as a link between his current diagnoses of degenerative joint disease of the back, hips and knees and his in-service diagnosis of rheumatic fever, or any other incident of service.  The Board finds such diagnoses especially problematic given the evidence of his age, obesity (i.e., his BMI exceeded 29), post-service injuries (i.e., motor vehicle accident in 2005), and other diagnoses, such as peripheral neuropathy and MGUS, as well as medications, which have been cited as the cause of the Veteran's diffuse joint pains, by a VA physician.  Thus, while the Veteran's assertions of continuity may be of some probative value, they are ultimately far outweighed by the conclusions of the VA health care specialist discussed above.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions). 

As the Board may not rely on its own unsubstantiated medical conclusions, Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991), it must rely on an informed medical opinion in order to adjudicate a claim.  In this case, while there is certainly probative evidence weighing both for and against the claim, the Board finds that the greater weight of the probative evidence is against it.  While the Board is sympathetic to the Veteran's sincere belief that his diffuse joint pain, swelling and stiffness are the result of his rheumatic fever, the greater weight of competent medical evidence of record does not support this contention.  Therefore, service connection is not warranted. 

In light of the foregoing, the Board finds that the preponderance of the evidence is against the claim, and the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001). 


ORDER

Service connection for a disability manifested by myalgia, pain, swelling, and stiffness of the joints, to include as secondary to the service-connected rheumatic heart disease is denied. 



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


